                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 TENNCO HOLDINGS, LLC,                            )
                                                  )
         Plaintiff,                               )
                                                  )        No. 2:18-cv-02620-TLP-cgc
 v.                                               )
                                                  )
 KINGSID VENTURES, LTD. and                       )
 KRYSTAL YOUNG,                                   )
                                                  )
        Defendants.


                       ORDER GRANTING MOTION TO REMAND


      Plaintiff moves to remand this case under 28 U.S.C. § 1447(c) arguing that removal was

untimely. (ECF No. 14.) Defendant KingSid Ventures, Ltd. (“KingSid”) responded to the

Motion. (ECF No. 16.) For the reasons outlined below, the Court GRANTS the Motion to

Remand for these reasons.

                                        BACKGROUND

      This action arises out of a licensing agreement between Plaintiff and KingSid about the

use of the late B.B. King’s publicity rights. (ECF No. 1-2 at PageID 13.) B.B. King’s death in

2015 sparked a battle for his estate. (Id. at PageID 14–15.) As a result, Plaintiff’s relationship

with KingSid and B.B. King’s heirs became complicated. For instance, Plaintiff is unaware of

who it must make royalty payments to under the agreement. (Id. at PageID 15.) And multiple

heirs of B.B. King have threatened to take actions with regards to licensed assets that would
    purportedly violate the licensing agreement. (Id. at PageID 16.) It thus seems that Plaintiff is

    now “paying the cost to be the boss”1 of B.B. King’s publicity rights.

          Plaintiff sued in the Chancery Court of Shelby County, Tennessee, seeking to resolve

    these issues. Plaintiff served KingSid on August 1, 2018. (ECF No. 1-2 at PageID 141.)

    KingSid then removed this case on September 7, 2018, thirty-seven days after receiving the

    summons. (See ECF No. 1.) Now Plaintiff seeks to remand the case back to state court arguing

    that removal was untimely under 28 U.S.C. § 1446(b)(1). (ECF No. 14.)

                                        LEGAL STANDARDS

          When analyzing a question of removal from state to federal court, courts begins with 28

    U.S.C. §§ 1441 et seq. That law says defendants may remove any civil action from state court

    to federal court that the federal court would have original jurisdiction over. 28 U.S.C. § 1441.

    Even so, the removing party has thirty days to file a notice of removal from the time when the

    defendant has “solid and unambiguous information that the case is removable.” Forest Creek

    Townhomes, LLC v. Carrol Prop. Mgmt., LLC, 695 F. App’x 908, 912 (6th Cir. 2017) (quoting

    Berera v. Mesa Med. Grp., PLLC, 779 F.3d 352, 364 (6th Cir. 2015)). Then the objecting party

    has thirty days after the notice is filed to move to remand the case for any flaw in removal other

    than subject matter jurisdiction. 28 U.S.C. § 1447(c). A defendant’s failure to remove a case

    within thirty days is a procedural defect that the parties may waive. Naji v. Lincoln, 665 F.

    App’x 397, 402 (6th Cir. 2016). These standards govern the Court’s decision.

                                              ANALYSIS

          Plaintiff seeks to remand this case arguing that KingSid’s notice of removal was filed

    seven days after the time required by 28 U.S.C. § 1446(b)(1). (ECF No. 14 at PageID 175.)



1
    B.B. King, Paying the Cost to be the Boss (Pickwick International, Inc. 1974).
                                                    2
The parties do not dispute that Plaintiff served KingSid’s registered agent on August 1, 2018.

(See ECF No. 16 at PageID 289; ECF No. 1-2 at PageID 141.) Nor do they dispute that the case

was removable on that same day. Instead, KingSid argues: (1) that “exceptional circumstances”

should excuse the delay in filing the notice of removal; (2) that Plaintiff fraudulently joined

Young as a defendant to defeat diversity jurisdiction; and (3) that this Court has original

jurisdiction over Plaintiff’s interpleader claim. (ECF No. 16.)

I.    Exceptional Circumstances

      KingSid first argues that exceptional circumstances should excuse its delay in filing the

notice of removal. (ECF No. 16 at PageID 292.) The Court finds those circumstances are

unfortunate but not exceptional. Plaintiff served KingSid’s registered agent with the summons

and complaint on August 1, 2018, but KingSid’s principal did not receive notice of the suit from

its registered agent until September 7, 2018. (Id. at PageID 293–94.) KingSid removed the

case on that same day. (Id.) The reason KingSid did not learn of the suit sooner is because

KingSid’s principal failed to update its contact information for the registered agent. (Id. at

PageID 292–93.)

      Making sure one’s registered agent in Tennessee has up-to-date contact information is

critical because all foreign corporations operating in Tennessee must maintain a registered agent

in the state who can receive service of process on behalf of the corporation. Tenn. Code Ann.

§§ 48-25-107(2) and 48-25-110(a). Serving process on that registered agent constitutes proper

service constitutes proper service under Tennessee law and the Tennessee Rules of Civil

Procedure. Tenn. Code Ann. § 48-25-110(a); Tenn. R. Civ. P. 4.04(4). Plaintiffs therefore

properly served KingSid through its registered agent under Tennessee law. Unfortunately, that




                                                3
registered agent could not pass along that critical information because it had old contact

information for KingSid’s principal.

      KingSid spends most of its Response blaming the delay on Plaintiff’s counsel rather than

discussing the real issue here––that its principal failed to update the contact information

provided to the registered agent. (Id. at PageID 294.) For example, KingSid states that

Plaintiff’s counsel should have notified its attorney that the case was filed. But the only

reference to KingSid’s negligence is in a footnote stating that its principal recognizes that he

should have changed the contact information provided to the registered agent but failed to for

about a year. (See ECF No. 16 at PageID 293 n.6.)

      The Court does not know of a duty imposed by law or professional courtesy that requires

an attorney for plaintiff to inform counsel for defendant about a lawsuit after proper serving the

client with process. What is more, KingSid failed to cite a case decided in this district which

provides adverse legal authority and states that district courts cannot alter the time for removal.

See May v. Johnson Controls, Inc., 440 F. Supp. 2d 879, 883–84 (W.D. Tenn. 2006). May

explicitly rejects Vogel v. U.S. Office Products, Co., 56 F. Supp. 2d 859 (W.D. Mich. 1999),

cited by KingSid to support its exceptional circumstances argument. Id. This Court agrees that

§ 1446(b)(1)’s thirty-day limit is mandatory and not subject to alteration by courts. See id.;

Tennessee v. Tenn. Valley Auth., 311 F. Supp. 3d 896, 902 (M.D. Tenn. 2018).

      As a result, the Court finds that the notice of removal was untimely.

II.   KingSid’s Remaining Arguments Against Remand

      The Court need not address KingSid’s other two arguments against remand because the

failure to remove the case within thirty days is an absolute bar to removal here. KingSid did not

argue that the delay in removal was caused by the fraudulent addition of a non-diverse



                                                 4
defendant. Nor is it relevant that the interpleader claim could have originally been filed in this

Court. Whether jurisdiction is based on a federal question or complete diversity, the notice of

removal must be filed within thirty days. See 28 U.S.C. § 1446(b)(1). These arguments thus

fail.

                                         CONCLUSION

        The Court GRANTS Plaintiff’s Motion to Remand. This matter is remanded to the

Chancery Court of Shelby County, Tennessee.

        SO ORDERED, this 15th day of May, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                                5
